IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10367


DAVID DEARDORFF,

                                          Plaintiff-Appellant,

                              versus

T. GERARDI, Watauga City Police Officer;
G. SPINELLA, Watauga City Police Officer;
T. WRIGHT, Watauga City Police Officer,

                                          Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:94-Cv-654-Y)


                        September 16, 1999

Before REAVLEY, HIGGINBOTHAM, and DENNIS, Circuit Judges.

PER CURIAM:*

     We have examined the record in this case and are not

persuaded the district court has committed reversible error.      We

AFFIRM.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.